t c memo united_states tax_court harvey l tucker petitioner v commissioner of internal revenue respondent docket no filed date merritt a gardner for petitioner miriam c dillard and a gary begun for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies in and penalties with respect to petitioner’s federal_income_tax as follows all monetary amounts are rounded to the nearest dollar deficiency dollar_figure big_number big_number year penalty sec_6662 dollar_figure big_number big_number after concessions the issues remaining for decision are whether petitioner is entitled to a net_operating_loss_carryback deductions from tax_year for tax years in excess of the amounts respondent determined and whether petitioner is liable for sec_6662 accuracy-related_penalties for tax years findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida when the petition was filed all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner does not contest respondent’s determination to increase qualified_dividend_income therefore we deem petitioner concedes the issue respondent also determined a computational adjustment to petitioner’s domestic_production_activities_deduction for the tax_year the issues in this case are based on a substantial writedown of properties held by petitioner’s solely owned s_corporation paragon homes corp paragon in paragon was a residential land development and home building company that owned several properties in hillsborough county florida these properties consisted of multiacre tracts platted subdivisions lots and single-family homes petitioner was the president director and sole shareholder of the company in the years at issue paragon was a solvent company duly meeting its payroll mortgage obligations rent insurance premiums real_estate_taxes and utility bills paragon executed mortgages with several banks including platinum bank branch banking trust co bb t wachovia bank wachovia and fidelity bank fidelity to purchase its real_property all mortgage obligations on the properties were with recourse to paragon petitioner personally guaranteed the mortgage loans on paragon’s properties in and the residential real_estate market in hillsborough county began declining with annual housing starts down from their peak annual closings down and the median home price for a single family unit down from date as guarantor of paragon’s mortgage loans petitioner felt the need to complete work on its properties in order to sell them and use the proceeds to reduce or extinguish the mortgage liabilities under these circumstances paragon sold one of its properties the huntley property on date for a contract_price less than the mortgage encumbering the property as a result of the sale the mortgagee platinum bank released its mortgage to permit the sale to proceed initially the parties disagreed as to whether the remainder of the debt was released with the sale of the property now the parties agree that it was not in many of paragon’s other properties were encumbered by debt that exceeded their value as a result of the market downturn by date petitioner stopped making payments on mortgage loan balances to bb t in september bb t filed a foreclosure suit case no 08-ca-22300 against petitioner and paragon in the circuit_court for hillsborough county florida one month later platinum bank initiated foreclosure proceedings against petitioner and paragon at case no 08-ca-25122 in the same court petitioner presented the report and testimony of an expert witness jamie myers to show that by the end of the balance due on mortgage loans for many of paragon’s properties exceeded their fair_market_value petitioner’s expert testified that there was some demand for the properties at the end of the tax year and that the properties had value he appraised the properties as follows for this period name fmv balance due on mortgage bank long pond hunter’s lake culbreath estates massaro ii meadow chase amberwave estates--lot walden reserve--lot block walden reserve--lot block walden reserve--lot block walden reserve--lot block walden reserve--lot block walden reserve vacant lots misty glen--lot block b misty glen--lot block b misty glen windhorst mcmullen road forest glen total dollar_figure big_number big_number big_number platinum platinum dollar_figure big_number big_number bb t big_number bb t big_number big_number bb t big_number big_number wachovia big_number big_number big_number big_number fidelity fidelity big_number big_number big_number big_number big_number big_number fidelity fidelity big_number big_number big_number wachovia big_number wachovia big_number wachovia --- big_number in paragon continued to attempt to sell properties complete construction on properties and settle its claims in order to reduce exposure to obligations on the mortgages on date paragon initiated the process to build a single-family home on walden reserve--lot block on date petitioner paragon and bb t entered into a settlement agreement and release of claims whereby petitioner paid bb t dollar_figure to settle all claims attributable to the mortgage loans encumbering the following properties massaro ii meadow chase amberwave estates--lot and walden reserve--lot block on date the property at walden reserve--lot block was sold for dollar_figure the proceeds from the sale were used to pay the full amount of the mortgage loan held by fidelity on date petitioner paragon and platinum bank entered into a mutual general release agreement whereby petitioner paid platinum bank dollar_figure to settle all claims attributable to its outstanding mortgage loans including the remainder of the debt on the huntley property on date the property at misty glen--lot block b was sold and the proceeds were used to pay the full amount of the mortgage loan held by fidelity although petitioner and paragon were relieved of all mortgage obligations with platinum bank and bb t at the end of they were both personally liable for mortgage loans with fidelity and wachovia at that time in order to protect his personal assets from creditors petitioner established a family limited partnership the harvey l tucker family lllp tucker lllp on date paragon transferred dollar_figure to petitioner and petitioner used the money to fund tucker lllp on date paragon directly transferred dollar_figure to tucker lllp on date fidelity filed a foreclosure suit against petitioner and paragon with respect to the walden reserve vacant lot properties the suit was filed in the circuit_court for hillsborough county florida as case no ca-004632 in date wells fargo bank as successor to wachovia filed a foreclosure suit in the circuit_court for hillsborough county florida case no 10-ca-018534 against petitioner and paragon the suit covered properties at walden reserve--lot block misty glen windhorst and mcmullen road forest glen paragon continued its efforts to reduce exposure to obligations on the mortgages in on date the property at walden reserve--lot block was sold for dollar_figure and the proceeds were used to pay the full amount of the mortgage loan held by fidelity for this property in date paragon initiated the process to build a single-family home on walden reserve-- lot block for the tax_year paragon filed a form_1120s u s income_tax return for an s_corporation and reported a loss of dollar_figure the loss consisted mainly of an dollar_figure writedown of paragon’s properties but also included a dollar_figure interest_expense_deduction a dollar_figure depreciation deduction and a dollar_figure deduction for financial fees after taking into account his basis in paragon petitioner claimed a dollar_figure flow-through loss from paragon and reported a total loss of dollar_figure on his individual_income_tax_return petitioner elected to carry back the loss from to tax years on his form_1045 application_for tentative refund as a result petitioner claimed refunds of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years respectively petitioner also reported a net_loss on his individual_income_tax_return but did not elect to use extended carryback periods for this loss the american_recovery_and_reinvestment_act_of_2009 pub_l_no sec_1211 sec_123 stat pincite amended sec_172 to allow a taxpayer to elect to carry back a net_operating_loss attributable to an eligible_small_business for a period of three four or five years instead of the usual two years respondent does not dispute that paragon was an eligible_small_business nor does respondent dispute petitioner’s claimed loss carryback to the tax_year the worker homeowner and business assistance act of pub l continued an accountant prepared petitioner’s and paragon’s returns for and the years at issue i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 292_us_435 see rule a as a part of that burden a taxpayer is required to maintain adequate_records to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs a filed federal_income_tax return does not provide adequate substantiation of net_operating_loss deductions 103_tc_428 continued no sec a stat pincite amended sec_172 to permit a taxpayer to elect to carry back a net_operating_loss for the tax_year to three four or five years instead of the usual two years the election under this section is required to be made in a manner prescribed by the secretary and must be made by the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in see sec_172 ii petitioner’s claimed net_operating_loss_deduction from petitioner claimed a net_operating_loss_deduction for tax_year and elected to carry back the loss to tax years most of this loss comes by way of petitioner’s wholly owned s_corporation paragon at the end of paragon wrote down the value of its real_property holdings because of the decline in the real_estate market at that time petitioner justifies this writedown by arguing that paragon abandoned the properties in or in the alternative that the properties became worthless deduction paragon also claimed other expense deductions on its form_1120s such as an interest_expense_deduction a depreciation deduction and a deduction for financial fees respondent disallowed these deductions and paragon’s writedown of its real_property holdings in as a result respondent adjusted the amount of loss petitioner could deduct for this year a paragon’s claimed sec_165 loss sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in order for the loss to be deductible it must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 income_tax regs in most cases a closed and completed transaction will occur upon a sale_or_other_disposition of property in some cases however a closed and completed transaction may be satisfied if the taxpayer abandons an asset or the asset becomes worthless see 77_tc_992 shields v commissioner tcmemo_1987_495 a sec_165 loss for abandonment requires both an intent to abandon the asset and an affirmative act of abandonment 97_tc_200 equity planning corp v commissioner tcmemo_1983_ mere nonuse alone is not sufficient to accomplish abandonment see zurn v commissioner tcmemo_1996_386 a sec_165 loss for worthlessness of mortgaged property requires worthlessness of the taxpayer’s equity in the property 124_f2d_416 2d cir laport v commissioner tcmemo_1980_355 aff’d 671_f2d_1028 7th cir when a taxpayer’s real_property is secured_by a recourse obligation the taxpayer is not entitled to a loss deduction until the year of the foreclosure sale regardless of whether the taxpayer claims to have abandoned the property in a prior year or claims the property became worthless in a prior year 311_us_504 george v united_states 124_f3d_216 a f t r 2d ria 10th cir 126_f2d_70 3d cir 77_tc_310 recognizing the difference between real_property subject_to recourse_debt and nonrecourse debt for purposes of an abandonment_loss aff’d 693_f2d_124 11th cir although petitioner admits that paragon’s mortgage obligations were recourse obligations he argues that paragon’s investments in its properties were closed and completed at the end of because it was impossible for paragon to spend additional money on its properties or pay any money towards a deficiency judgment at that time or thereafter petitioner argues that any money subsequently invested in the properties or paid to the banks came from his own pocket not from paragon because he was personally liable for the mortgage loans as a result of his guaranties in essence petitioner argues that the facts and circumstances of his case distinguish it from other cases involving recourse loans therefore petitioner believes that the general_rule precluding a loss deduction until foreclosure in cases involving recourse_debt should not apply to bolster his argument petitioner claims the proper test for a closed and completed transaction is whether under the facts and circumstances the taxpayer will receive funds in reimbursement--ie from insurance or another party where a taxpayer suffers a casualty_loss the loss may be closed and completed if there is no reasonable prospect of reimbursement from the taxpayer’s insurer or a third party liable for the casualty_loss see sec_1_165-1 income_tax regs petitioner argues the inverse because paragon could not reimburse its lenders in the year it sustained its purported losses paragon’s loss was closed and completed this argument confuses the test for closed and completed transactions with respect to casualty losses and losses on land due to abandonment and worthlessness of the property paragon’s loss was not a casualty_loss with respect to a casualty or other event that occurs which may result in a loss the test turns on whether the taxpayer has a reasonable_prospect_of_recovery see id subdiv i here petitioner argues that the banks could not reasonably expect recovery_of their loans petitioner’s argument mistakes the taxpayer for the banks and he does not point to any caselaw which interpret the regulations in the manner he claims we decline to be the first furthermore petitioner’s argument is simply not true paragon had funds in that petitioner transferred a year later to his family limited_partnership tucker lllp as a way to preclude reimbursement to lenders specifically on date paragon transferred dollar_figure to petitioner and petitioner used the money to establish tucker lllp on date paragon transferred dollar_figure directly to tucker lllp therefore the facts and circumstances of petitioner’s case show that a deficiency judgment against paragon was not impossible as petitioner claims paragon was personally liable for the mortgage loans regardless of whether it could pay this meant that the banks could go after paragon for the remainder of the debt if the proceeds from foreclosure were inadequate to cover paragon’s debt obligations even so a taxpayer’s equity in mortgaged property for which the taxpayer is personally liable is not worthless before a foreclosure sale because the property continues to have some value which when determined by the sale bears directly upon the extent of the owner’s liability for a deficiency judgment commissioner v green f 2d pincite l c springs assocs v commissioner tcmemo_1997_469 aff’d 188_f3d_866 7th cir therefore paragon’s properties continued to have value before their respective foreclosure sales in and even if as petitioner claims paragon had no additional funds to reimburse its lenders finally the record does not indicate that any of paragon’s properties were abandoned or became worthless instead the record shows the opposite for example in paragon initiated the process to build a single-family home on walden reserve--lot block later that year paragon entered into settlement agreements with bb t and platinum bank to settle all claims related to the mortgaged properties with these banks paragon also sold two properties in that year and used the proceeds to satisfy mortgage loans held by fidelity in date paragon sold another property and used the proceeds to satisfy the mortgage loan held by fidelity later that year paragon initiated the process to build another single-family home on one of its lots these subsequent attempts in and to sell the properties construct homes and settle claims with the banks show that paragon did not abandon the properties furthermore the properties could be used to reduce paragon’s liability exposure for a deficiency judgment hence the properties were not worthless to paragon at the end of even petitioner’s expert testified that the properties were not completely worthless at the end of and that there was some demand for the properties at that time in summary petitioner has not met his burden to establish the abandonment or worthlessness of paragon’s properties before the foreclosure sale b additional items making up paragon’s claimed loss on its form_1120s paragon claimed a dollar_figure interest_expense_deduction a dollar_figure depreciation deduction and a dollar_figure deduction for financial fees respondent disallowed dollar_figure of the depreciation deduction and dollar_figure of the interest_expense_deduction respondent also disallowed the entire deduction for financial fees respondent determined that the financial fees should be capitalized and included in computing paragon’s ending inventory rather than deducted petitioner did not meet his burden_of_proof with respect to these deductions see rule a instead petitioner briefed the court on several expenses paragon may have incurred in specifically petitioner claims paragon incurred a deductible expense in for compensation_for services provided by a third party petitioner also claims a property sale deduction for model home furnishings sold by paragon’s employees in since the tax_year has not been shown to have an effect on the years at issue in this case--ie 2004-06--we decline to discuss these expenses one item from pertains to this case in his examination_report for paragon for tax_year respondent determined that the remainder of the debt pertaining to the mortgage on the huntley property was forgiven in when the property was sold rather than when paragon entered into a mutual general release agreement with platinum bank therefore respondent determined that paragon had cancellation_of_indebtedness_income for although cancellation_of_indebtedness_income is properly excludable from gross_income when the taxpayer is insolvent the amount excluded reduces the taxpayer’s tax_attributes starting with net operating losses see sec_108 sec_1_108-7 income_tax regs we hold that the remainder of the debt pertaining to the huntley property was canceled at the time of the mutual general release agreement in rather than therefore a rule computation will be needed to calculate the amount of petitioner’s allowable net_operating_loss for tax_year finally petitioner claimed a net_loss for the tax_year but he did not elect to extend the carryback of the loss to more than two years therefore any deductions petitioner claimed to generate this net_loss do not have any bearing on the tax years before the court in summary we hold that petitioner was not entitled to deduct the amounts of net_operating_loss_carryback he claimed from tax_year for tax years ii sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 the understatement of income_tax is greater than of the tax required to be shown on petitioner’s returns for each of the years at issue which is greater than dollar_figure for each of these years thus respondent’s burden of production has been satisfied once the commissioner has met the burden of production the taxpayers must come forward with persuasive evidence that the penalty is inappropriate because for example they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty 469_us_241 a taxpayer’s reliance on a competent tax professional may establish reasonable_cause and good_faith when the taxpayer provides necessary and accurate information to the adviser and actually relies in good_faith on the adviser’s judgment see 593_fedappx_965 11th cir aff’g tcmemo_2013_80 115_tc_43 aff’d 299_f3d_221 3d cir in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs to the extent that the penalty is attributable to a substantial_understatement_of_income_tax under sec_6662 it may be reduced if the taxpayer’s position is supported by substantial_authority or relevant facts are adequately disclosed in a statement attached to the return and the taxpayer’s position has a reasonable basis sec_6662 petitioner argues that the amount of his penalty should be reduced because he had substantial_authority for his reported loss for however petitioner’s return position runs contrary to established caselaw and regulations on loss deductions for depreciable_property secured_by recourse financing furthermore the cases petitioner cites to support his position--mainly 134_f2d_685 4th cir property interest shown by identifiable events to have become worthless aff’g 46_bta_1201 echols v commissioner f 2d 5th cir property subject_to nonrecourse debt rev’g 93_tc_553 and 77_tc_310 property subject_to nonrecourse debt --are materially distinguishable from his case see ackerman v commissioner tcmemo_2009_80 therefore we reject petitioner’s substantial_authority argument petitioner also argues that he acted with reasonable_cause and in good_faith petitioner does not argue that he relied on his accountant in claiming a substantial net_operating_loss_carryback deduction for the tax_year he merely asks the court to find reasonable_cause for the reported loss and find that he acted in good_faith without more we cannot say that petitioner acted with reasonable_cause and in good_faith see 507_f3d_857 5th cir aff’g tcmemo_2005_250 accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalty for tax years to reflect the foregoing decision will be entered under rule
